 Case 4:21-cv-00492-O Document 103 Filed 06/24/21                  Page 1 of 3 PageID 11855



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                FORT WORTH DIVISION

 THE NAUGHTYS LLC

        Plaintiff,

 v.                                                     Civil Action No. 4:21-CV-00492-O

 DOES 1-580

        Defendants


                       PLAINTIFF’S RESPONSE TO THE
              SHAN DEFENDANTS’ MOTION FOR EXTENSION OF TIME

       Pursuant to the Court’s Order issued on June 24, 2021 (Dkt. 102), The Naughtys LLC

(“Plaintiff”) files the following brief in opposition to the Shan Defendants’ Motion for Extension

of Time (the “Motion for Extension,” Dkt. 101).

       In its Order on Preliminary Injunction (the “Order”), the Court required Plaintiff to file a

brief supporting personal jurisdiction by June 18, 2021. Dkt. 81. Plaintiff complied with the Order.

Dkt. 93. The Court required Defendants to respond by June 23, 2021. Dkt. 81. Many of the

Defendants, including four pro se Defendants, complied with the Order. Dkts. 99, 100. Plaintiff

must now file its reply by June 28, 2021 (Dkt. 81), and must serve each of the 580 Defendants by

July 2, 2021 (Dkt. 23).

       The Shan Defendants failed to file their response by the Court’s deadline and now request

an additional two weeks (until July 7, 2021) to comply with the Order. Dkt. 101, PageID 11851.

“When an act may or must be done within a specified time, the court may, for good cause, extend

the time: (A) with or without motion or notice if the court acts, or if a request is made, before the

original time or its extension expires[.]” Fed. R. Civ. P. 6(b)(1)(A) (emphasis added). The Court
 Case 4:21-cv-00492-O Document 103 Filed 06/24/21                   Page 2 of 3 PageID 11856



should not, and cannot, grant the Motion for Extension pursuant to Fed. R. Civ. P. 6(b)(1)(A), as

the Motion for Extension was filed on June 24, 2021—after the June 23, 2021 response deadline

had already passed. The Shan Defendants, therefore, argue that the Court should extend the

deadline because five days is not enough time to file the response requested, because the Shan

Defendants are “not local,” and because Plaintiff’s brief included a large appendix of evidence.

Dkt. 101, PageID 11850. The Court should not grant the Motion for Extension pursuant to Fed. R.

Civ. P. 6(b)(1)(B) either, as the Shan Defendants failed to show that their failure to file a response

by the Order deadline was due to “excusable neglect.” See Fed. R. Civ. P. 6(b)(1)(B) (“When an

act may or must be done within a specified time, the court may, for good cause, extend the time .

. . (B) on motion made after the time has expired if the party failed to act because of excusable

neglect”). The Shan Defendants rely only on a purported difficulty in complying with the Court’s

order, yet as discussed above, many Defendants (including four pro se Defendants) complied with

the Order’s deadline.

       Plaintiff therefore opposes the Shan Defendants’ Motion for Extension because (1) the

Shan Defendants had adequate time to comply with the Court’s Order; (2) the Shan Defendants

failed to file their Motion for Extension by the June 23, 2021 deadline pursuant to Fed. R. Civ. P.

6(b)(1)(A); (3) the Shan Defendants failed to show that their failure to comply with the Order was

due to “excusable neglect” pursuant to Fed. R. Civ. P. 6(b)(1)(B); (4) the Motion for Extension

will serve to only further delay proceedings—damaging both Plaintiff and the non-moving

Defendants; and (5) the Motion for Extension will prevent Plaintiff from timely complying with

the Court’s orders for Plaintiff to file its reply by June 28, 2021 (Dkt. 81) and to serve the

Defendants by July 2, 2021 (Dkt. 23).

       Alternatively, if the Court decides to grant the Shan Defendants’ Motion for Extension,



                                                  2
                                                        2
 Case 4:21-cv-00492-O Document 103 Filed 06/24/21                  Page 3 of 3 PageID 11857



Plaintiff respectfully requests that the Court extend Plaintiff’s above-mentioned June 28, 2021 and

July 2, 2021 deadlines by four weeks each, which will afford Plaintiff adequate time to fully and

properly (1) reply and (2) serve the Defendants as ordered by the Court after ruling on Plaintiff’s

Motion for Alternative Service of Process (Dkt. 97).


Dated: June 24, 2021                                   Respectfully submitted,

                                                       CREEDON PLLC

                                                       By: /s/ Charles A. Wallace
                                                       James H. Creedon
                                                       Texas Bar No. 24092299
                                                       Charles A. Wallace
                                                       Texas Bar No. 24110501
                                                       5 Cowboys Way, Suite 300
                                                       Frisco, Texas 75034
                                                       Tel. 972.850.6864
                                                       Fax 972.920.3290
                                                       jhcreedon@creedonpllc.com
                                                       cwallace@creedonpllc.com

                                                       ATTORNEYS FOR PLAINTIFF
                                                       THE NAUGHTYS LLC



                               CERTIFICATE OF SERVICE

        I hereby certify that on June 24, 2021, I caused a true and correct copy of the foregoing to
be filed on the Court’s CM/ECF system, which served notice on all counsel of record.


                                                       By: /s/ Charles A. Wallace
                                                       Charles A. Wallace




                                                 3
                                                        3
